Citation Nr: 0621602	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  94-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the loss of sense 
of smell.

2.  Entitlement to a compensable evaluation for the service 
connected loss of sense of taste.


REPRESENTATION

Appellant represented by:	Michael R.Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1942 to June 
1946.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The appeal is currently being 
handled by the Baltimore RO.

The issue of entitlement to a compensable rating for the 
service connected loss of sense of taste is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from loss of sense of smell 
that was not manifest in service or for many years 
thereafter.

3.  The veteran's loss of sense of smell is unrelated to 
disease or injury during service, it is not etiologically 
related to a service connected disability, nor has it been 
made chronically worse by a service connected disorder.





CONCLUSION OF LAW

The veteran's loss of sense of smell was not incurred in or 
aggravated in service, nor is the loss of the sense of smell 
proximately due to or aggravated by a service connected 
disability.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the March 1946 
separation physical examination are silent regarding the 
presence of loss of sense of smell.

By rating action in July 1946, service connection for loss of 
hearing was granted.  

On VA examination in July 1951, there were no complaints, 
findings, or diagnoses indicative of loss of sense of smell.

The veteran testified at a June 1997 Travel Board hearing 
that he first became aware of the loss of sense of smell 
after a 1994 surgery.

A February 1998 statement from S.M. Marchetta, D.O., 
indicates that the veteran had a history of bilateral ear 
surgeries.  He also had a history of decreased smell.  It was 
discussed with the veteran that taste could be affected by 
the surgery that had been performed (especially the 
stapedectomy), but this would not explain any change in smell 
from a prior ear surgery.

On VA examination in March 1998, the veteran complained of a 
two year history of the loss of sense of smell.  It was noted 
that bilateral ear surgery had been performed in the past.  
The diagnoses included the partial loss of sense of smell.  
It was opined that a decrease in smell was not directly 
related to hearing loss or ear surgery, but could be related 
to aging or other disease processes like diabetes.  An 
addendum indicated that a CT scan showed no evidence for an 
anatomic basis for the loss of sense of smell.  

A July 2000 report from Stephen Evanoff, D.O., indicates that 
a medical procedure in 1997 was very complex and involved 
tracheal intubation and significant bleeding and blood loss.  
This procedure involved the inner, middle, and outer ear 
mechanism and anatomy.  It was opined that this procedure 
somehow caused the complete sensory loss of smell.  

On VA examination in March 2003, the diagnoses included 
decreased smell.  It was indicated that there could be a 
connection between middle ear surgery and distortion of 
taste.  It was further indicated that the examiner could not 
provide an explanation for ear surgery and the loss of smell 
and was unaware of general anesthesia being associated with 
the loss of smell.

On VA examination in June 2005, the diagnoses included 
bilateral loss of sense of smell most likely due to recurrent 
rhinitis and degeneration and most likely not related to ear 
surgery or hearing loss.  

An October 2005 VA medical opinion indicated that the 
veteran's claims folder had been reviewed and none of the 
veteran's four ear operations could have caused a loss of 
smell.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

The veteran maintains that he currently suffers from loss of 
sense of smell that is related to service or that is 
secondary to or has been aggravated by a service connected 
disability.  The evidence does not support this claim. 

The record clearly shows that loss of sense of smell was not 
manifest in service, within the initial post service year, or 
until many years after service.  The medical record shows 
that loss of sense of smell was first manifest in the 1990s, 
more than 40 years after separation from service.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It must be stressed that the question of whether the 
veteran's current loss of sense of smell is etiologically 
related to injury or disease in service or is related to a 
service connected disability is within the sole province of 
health care professionals.  See Espiritu at 494-95.  Thus, 
the veteran's statements regarding the putative connection 
between loss of sense of smell and a service connected 
disability or ear surgery lack any probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the current loss 
of sense of smell and the veteran's service or the service 
connected hearing loss.  The Board has the duty to assess the 
credibility and weight to be given the evidence relative to 
this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

There are a number of medical opinions of record with regard 
to the etiology of the veteran's loss of sense of smell.  Dr. 
Marchetta, who was one the veteran's treating physicians, 
provided an opinion in February 1998.  He specifically opined 
that the veteran's loss of sense of smell could not be 
explained in relation to prior ear surgery.  A VA examiner in 
March 1998 opined that loss of sense of smell was not 
directly related to hearing loss or ear surgery, but could be 
related to aging or another disease process and it was 
further noted that a CT scan had showed no evidence for an 
anatomical basis for the loss of sense of smell.  Upon review 
of the claims folder, a VA examiner in March 2003 opined that 
he could not find a connection between ear surgery and the 
loss of sense of smell and that he was unaware of general 
anesthesia being associated with the loss of smell.  A VA 
examiner in June 2005 opined that loss of sense of smell was 
most likely due to recurrent rhinitis and degeneration and 
was most likely not related to ear surgery or hearing loss.  
It was further noted in an October 2005 addendum that the 
veteran's claims folder had been reviewed and that none of 
the veteran's four ear surgeries could have caused a loss of 
smell.     

Adequate reasons and bases must be presented if the Board 
adopts one medical opinion over another.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In the case at bar, there 
are substantial and significant factors that favor the 
valuation of the opinions offered by VA physicians and Dr. 
Marchetta over the opinion from Dr. Evanoff.  Dr. Evanoff 
opined in July 2000 that the veteran's ear surgery in 1997 
somehow caused the complete sensory loss of smell  The Board 
first notes that this statement does not factually correlate 
with the veteran's own account.  Dr. Evanoff identified a 
surgery in 1997 as the cause of loss of sense of smell; 
whereas, the veteran has indicated that the loss of sense of 
smell started in 1994 following ear surgery.  In this regard, 
it must be stressed that Dr. Evanoff did not have the 
veteran's complete medical records available for review when 
he authored his opinion.  

On the other hand, multiple VA opinions were issued by 
examiners who had reviewed the veteran's complete medical 
file.  It would seem plausible that this essential dichotomy 
between the evidentiary bases available to the authors of 
medical opinions contributed significantly to the divergent 
opinions.  It must be emphasized that Dr. Marchetta, a 
private physician who was one of the veteran's treating 
physicians, opined that there was no medical basis to connect 
ear surgery with the loss of smell.  Dr. Marchetta's opinion, 
offered in a completely objective fashion by an impartial 
physician, provides a powerful evidentiary basis contrary to 
the veteran's claim.  In addition, the Board notes that a CT 
scan showed that there was no evidence for an anatomical 
basis for the loss of smell.  The CT scan finding provides a 
concrete diagnostic and pathological basis for the weight of 
authority against the veteran's claim.  VA examiners have 
also noted that loss of smell was more likely the result of 
aging, or some other disease process such as degeneration or 
rhinitis, and it was concluded that anesthesia could not be 
associated with the loss of smell.  

Conversely, Dr. Evanoff merely stated in conclusory fashion 
that ear surgery "somehow" caused loss of sense of smell.  
As Dr. Evanoff did not have the veteran's complete records, 
as he did not offer a basis for his opinion, and as he did 
not cite any medical text, diagnostic testing, or 
pathological finding in support of his conclusion, the Board 
finds that his opinion is merely speculative.  Conversely, 
multiple VA opinions and a private medical opinion were based 
on a superior review of the evidence and were buttressed on 
sound medical principles, demonstrated diagnostic testing and 
pathological findings.  As a result, the Board will accord 
great weight to the position advanced by Dr. Marchetta and 
the VA physicians while according no significant value to the 
speculative statement offered by Dr. Evanoff. 

As the service and post service medical evidence shows that 
the veteran's loss of sense of smell was first manifest more 
than 40 years after service, that loss of smell is unrelated 
to disease or injury during service, and that loss of smell 
was not the result of or aggravated by the service connected 
hearing loss, the Board concludes that the preponderance of 
the evidence is against the veteran's appeal.  Accordingly, 
the claim of entitlement to service connection for loss of 
sense of smell must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in November 2002 prior to the transfer and certification of 
the appellant's case to the Board and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and Supplemental Statements of the 
Case (SSOC) was provided to the appellant in May 2003 and 
November 2005.  The claimant, therefore, has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in November 2002 as well as the 
statement of the case in May 2000 and multiple subsequent 
supplemental statements of the case, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's private and VA 
treatment records have been obtained.  The veteran provided 
testimony at a June 1997 Travel Board hearing.  Accordingly, 
the Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with multiple VA examinations to include nexus opinions.  The 
Board finds that the evidence currently of record is adequate 
to fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination or obtaining another nexus opinion.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for the loss of sense of 
smell is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to a compensable rating for the service connected 
loss of sense of taste.

This issue was returned to the Board pursuant to a July 2005 
joint motion for remand submitted by the parties which noted 
that VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  38 
C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).  This issue was remanded for VA to obtain an adequate 
examination upon which to evaluate the veteran's loss of 
sense of taste.  In particular, it was ordered that the 
veteran be afforded an examination by an ear, nose, and 
throat specialist who should determine to what degree the 
veteran has lost his sense of taste by utilizing all 
appropriate diagnostic testing.  Accordingly, the veteran 
should be afforded another VA rating examination.    

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all current treatment 
records must be obtained.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide information regarding all health 
care treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination that should be conducted by 
an ear, nose and throat specialist (if 
available) to determine the degree to 
which the veteran has lost his sense of 
taste and this determination should be 
rendered by utilizing all appropriate 
diagnostic testing.  The claims folder 
must be made available to the examiner 
prior to the examination and all 
disability should be evaluated in 
relation to its history.  The physician 
should record all complaints and clinical 
manifestations referable to the service 
connected loss of sense of taste.  In 
particular, the physician should indicate 
whether the loss of sense of taste is 
complete and, if so, indicate whether 
there is an anatomical or pathological 
basis for this conclusion.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


